FILED
                                                                    United States Court of Appeals
                                       PUBLISH                              Tenth Circuit

                      UNITED STATES COURT OF APPEALS                     February 27, 2018

                                                                        Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                          Clerk of Court
                         _________________________________


UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                              No. 17-5046
v.

CHRISTOPHER COLMAN CHAMBERS,

      Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                       for the Northern District of Oklahoma
                               (No. 16-CR-118-JHP-2)
                       _________________________________

Stephen J. Greubel, Senior Litigator (Julia L. O’Connell, Federal Public Defender, Office
of the Federal Public Defender, with him on the briefs), Tulsa, Oklahoma, for Defendant
- Appellant.

Leena Alam, Assistant United States Attorney (Loretta F. Radford, Acting United States
Attorney, and Janet S. Reincke, Assistant United States Attorney, with her on the brief),
Office of the United States Attorney for the Northern District of Oklahoma, Tulsa,
Oklahoma, for Plaintiff - Appellee.
                        _________________________________

Before MATHESON, BALDOCK, and EID, Circuit Judges.
                  _________________________________

MATHESON, Circuit Judge.
                   _________________________________
       Christopher Chambers was indicted on one count of being a felon in possession of

firearms and ammunition under 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Law enforcement

officers from Rogers County, Oklahoma discovered the firearms after searching his home

pursuant to a search warrant. They had been investigating Kevin Chambers

(Christopher’s brother) and Charity Drozd (collectively, “the Pair”), who were suspected

of selling methamphetamine and were residing at Christopher Chambers’s home.1

       After he was indicted, Mr. Chambers moved to suppress the firearms evidence.

He argued the affidavit submitted in support of the search warrant application failed to

establish probable cause and that the good-faith exception to the exclusionary rule did not

apply. The district court rejected these arguments and denied the motion. Mr. Chambers

pled guilty, reserving the right to appeal the denial of his suppression motion, which he

has done here.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. The affidavit

established a minimally sufficient nexus between the place to be searched and the

suspected criminal activity to make the officers’ reliance on the warrant reasonable.

                                   I. BACKGROUND

                             A. The Investigation and Search

1. Officers’ Investigation of the Pair

       On August 1, 2016, Rogers County officers monitored communication between

the Pair and a confidential police informant (the “CI”). The Pair told the CI they were


       1
           We refer to Defendant - Appellant Christopher Chambers as Mr. Chambers.

                                             2
returning to Rogers County from Tulsa with methamphetamine. Ms. Drozd said they

could not deliver drugs to him that night because they needed to make other customer

deliveries. Officers arranged with the CI to make a controlled buy from the Pair on the

next day.

      The next morning, the Pair texted and called the CI, stating they had awakened

and would meet him soon. The three met and the CI bought one gram of

methamphetamine from the Pair for $100. Law enforcement officers also monitored their

communication before and during the transaction. At the meeting, the Pair bragged to the

CI about how much methamphetamine they had. After the transaction, officers met the

CI to debrief him and to secure the drugs, which tested positive as methamphetamine.

      The CI gave directions to where the Pair lived. The officers in turn confirmed that

the location belonged to Kevin Chambers’s brother, Mr. Chambers, based on their

previous encounters with him.

2. The Search of Mr. Chambers’s Home

      On August 6, 2016, Rogers County Deputy Sheriff Quaint Tucker prepared an

affidavit to search 11470 S. 4210 Road (“the Address”), Mr. Chambers’s residence. A

Rogers County District Judge signed the search warrant, which authorized officers to

seize methamphetamine and other items related to drug dealing. On August 8, 2016,

officers searched Mr. Chambers’s home. They encountered the Pair and Mr. Chambers

and detained them outside. In the home, they discovered seven firearms loaded with

ammunition. They also recovered marijuana, methamphetamine, and drug paraphernalia.



                                            3
Mr. Chambers was indicted for being a felon in possession of firearms and ammunition

under 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He had nine prior felonies.

                                      B. The Affidavit

       Deputy Tucker’s nine-page affidavit listed the Address on the first page and

contained aerial photos of the property on the first two pages, including a label stating

“Residence to be searched” and an arrow pointing to the location. The affidavit

addressed four subjects: (1) a description of the property and items to be seized, (2)

Deputy Tucker’s training and experience, (3) drug traffickers’ common practices, and (4)

facts to establish probable cause.2 The fourth part was based mostly on information from

two sources: Deputy Tucker and the CI.

       First, based on “his training and experience both formal and informal,” ROA, Vol.

I at 85, and information from the investigation, Deputy Tucker said the Pair likely:

            are“career criminal [sic] involved in the possession of narcotics.” Id.

            “will keep and store items, like those sought in this affidavit, at their
             residence.” Id.



       2
         The affidavit is reproduced in the Appendix. Each part is briefly described
below:
   (1) Description of the property and items to be seized - The address, description,
       photos, directions, and items to be seized—such as methamphetamine and drug
       paraphernalia.
   (2) Deputy Tucker’s training and experience - Length of employment, hours of
       training, and number of narcotics investigations.
   (3) Drug traffickers’ common practices - Officer Tucker stated that “[d]rug
       distributors/traffickers commonly maintain books, records, receipts, notes, ledgers,
       and other documents.” ROA, Vol. I at 82.
   (4) Facts to establish probable cause - Information about the investigation, reliability
       of the CI, and the Pair’s residence.
                                              4
                “will store evidence, such as that sought in this affidavit, throughout their
                 property.” Id.

                “will have in their residence and surrounding property items used to ingest
                 methamphetamine” and items for methamphetamine distribution. Id. at 85-
                 86.

       Second, the affidavit included facts about the CI’s interactions with the Pair on

August 1 and 2, 2016. It also included:

              Kevin Chambers’s statement to the CI about encountering the police in July
               2016 at a bank drive-thru when he was carrying methamphetamine.

              The following paragraph on the eighth page titled “Residence Identified”:

                         [The CI] was able to give directions to the residence
                        he knew Kevin and Charity to live. Investigators were
                        able to confirm the address to belong to Kevin’s
                        brother Christopher Chambers from previous
                        encounters with law enforcement. The address is
                        known as.

Id. at 85. The paragraph ended without stating the address of the residence.3

       Finally, the affidavit included a statement from officers verifying the reliability of

the CI, describing his help in previous cases that led to the seizure of eight pounds of

methamphetamine and other illicit items.4




       3
           We refer to this paragraph as the “Residence Identified paragraph.”
       4
         The affidavit stated that officers had verified information that the CI provided
about the Pair. For example, officers had corroborated from the police log the CI’s
statement that “Kevin had bragged to him about being awoken by a deputy in the month
of July 2016 asleep in a bank drive through.” ROA, Vol. I at 84.

                                                5
                                C. The Motion to Suppress

         Mr. Chambers moved to suppress the firearms and ammunition evidence. He

argued the affidavit did not establish probable cause and the good-faith exception did not

apply because the affidavit failed to tie evidence of the Pair’s criminal activity to the

Address. The magistrate judge concluded in a Report and Recommendation (“R&R”)

that the motion should be granted. The Government objected, stating there was enough

factual support linking the evidence of criminal activity to the Address.

         The district court rejected the magistrate judge’s R&R and denied Mr. Chambers’s

motion. It concluded the affidavit sufficiently connected information about the criminal

activity to the location to be searched both (1) to provide probable cause and (2) to justify

the application of the good-faith exception. United States v. Chambers, No. 16-CR-118-

JHP, 2016 WL 7429441, at *5 (N.D. Okla. Dec. 23, 2016)

         Mr. Chambers next entered into a plea agreement. He pled guilty to the sole count

of the indictment, but reserved the right to appeal the district court’s denial of his motion

to suppress.

                                     II. DISCUSSION

         Mr. Chambers challenges the district court’s rulings regarding probable cause and

the good-faith exception. We review only the latter. “We have previously taken this

approach of assuming a deficiency [of probable cause] without deciding the issue and

applying Leon [good-faith analysis.]” United States v. Potts, 586 F.3d 823, 832 (10th

Cir. 2009); see also United States v. Quezada-Enriquez, 567 F.3d 1228, 1230 (10th Cir.

2009).

                                              6
       As explained below, we affirm the district court’s ruling on the good-faith

exception because officers conducting the search could have relied in objective good faith

on the search warrant.

                                  A. Standard of Review

       “Determinations relating to the . . . the applicability of the good-faith exception are

conclusions of law . . . which this court reviews de novo.” United States v. Danhauer,

229 F.3d 1002, 1005 (10th Cir. 2000). “In reviewing the denial of a motion to suppress,

this court views the evidence in the light most favorable to the government and upholds

the district court’s factual findings unless clearly erroneous.” Id.5

                                   B. Legal Background

1. The Exclusionary Rule and the Leon Good-Faith Exception

       The Fourth Amendment protects individuals from “unreasonable searches and

seizures.” U.S. Const. amend. IV. To authorize a valid search under the Fourth

Amendment, “[a] search warrant must be supported by probable cause, requiring more

than mere suspicion but less evidence than is necessary to convict.” Danhauer, 229 F.3d

at 1005 (quotations omitted).

       “Ordinarily, courts will remedy a Fourth Amendment violation by invoking the

exclusionary rule to exclude the Government’s introduction of the unlawfully seized

evidence as direct evidence against the defendant in a criminal prosecution.” United

States v. Herrera, 444 F.3d 1238, 1248 (10th Cir. 2006). But if a search warrant is later

       5
        Both parties agree that there are no facts in dispute. See Aplt. Br. at 5 (“The
underlying facts are not in issue.”); Aplee. Br. at 1 (same).

                                              7
found to lack probable cause, evidence seized “does not necessarily have to be

suppressed.” United States v. Riccardi, 405 F.3d 852, 863 (10th Cir. 2005). In United

States v. Leon, 468 U.S. 897 (1984), the Supreme Court recognized the “good-faith

exception” to the exclusionary rule.

       “Under the good-faith exception to the exclusionary rule, if a warrant is not

supported by probable cause, the evidence seized pursuant to the warrant need not be

suppressed if the executing officer acted with an objective good-faith belief . . . .” United

States v. Edwards, 813 F.3d 953, 970 (10th Cir. 2015) (quotations omitted); see also

Leon, 468 U.S. at 922. Reliance upon a warrant issued by a neutral magistrate creates a

“presumption . . . [that] the officer is acting in good faith.” United States v. Cardall, 773
F.2d 1128, 1133 (10th Cir. 1985) (citing Leon, 468 U.S. at 925-26).

2. No Good-Faith Exception when the Affidavit Lacks Indicia of Probable Cause

       The good-faith presumption is not absolute. See Danhauer, 229 F.3d at 1007

(noting exceptions to the presumption). An “officer’s reliance on the defective warrant

still must be objectively reasonable.” United States v. Russian, 848 F.3d 1239, 1246

(10th Cir. 2017). An officer’s reliance is objectively unreasonable when the warrant is

based on an affidavit “so lacking in indicia of probable cause as to render official belief

in its existence entirely unreasonable.” Leon, 468 U.S. at 923 (quotations omitted).6



       6
         The Leon Court also specified three other situations when an officer’s reliance
would be objectively unreasonable: (1) the affiant knowingly or recklessly misled the
issuing magistrate regarding information material to the probable cause determination;
(2) the magistrate judge “wholly abandoned his judicial role;” and (3) the warrant was
“so facially deficient—i.e., in failing to particularize the place to be searched or the
                                              8
         An affidavit lacks indicia of probable cause when it does not contain factual

support. “When we consider whether the officer relied in good faith upon a warrant, we

must look to the underlying documents to see whether they are devoid of factual support,

not merely whether the facts they contain are legally sufficient.” Cardall, 773 F.2d at

1133; see United States v. Augustine, 742 F.3d 1258, 1263 (10th Cir. 2014). An affidavit

devoid of factual support is “one that merely states suspicions, beliefs, or conclusions,

without providing some underlying factual circumstances regarding veracity, reliability,

and basis of knowledge.” United States v. Roach, 582 F.3d 1192, 1204-05 (10th Cir.

2009).

         The affidavit does not have to be a model of specificity. See United States v.

Henderson, 595 F.3d 1198, 1202 (10th Cir. 2010). “An affidavit has enough factual

support to justify reliance if it establishes a minimally sufficient nexus between the illegal

activity and the place to be searched.” Id. (emphasis added) (quotations omitted).

                                         C. Analysis

         We review only the district court’s application of the Leon good-faith exception.

The court concluded the exception applied because the affidavit established a minimally

sufficient nexus between evidence of the illegal activity and the place to be searched. On

appeal, Mr. Chambers argues the affidavit’s omission of the Address in the Residence

Identified paragraph rendered the affidavit devoid of factual support and precluded good-

faith reliance on the warrant.

things to be seized—that the executing officers [could not] reasonably presume it to be
valid.” Leon, 468 U.S. at 923.

                                              9
       To justify a search of the Address, the affidavit needed to present evidence

connecting the Pair’s criminal activity and the Address, which in this case involved three

steps. The affidavit was supposed to show probable cause that (1) the Pair’s home would

likely contain evidence of their criminal activity, (2) the Pair lived at Mr. Chambers’s

home, and (3) Mr. Chambers’s home was located at the Address. Mr. Chambers contests

the second and third steps. Although the affidavit listed 11470 S. 4210 Road on its first

page, he argues the Address’s omission from the Residence Identified paragraph severed

any connection between the Pair and his home or between his home and the Address.

Without such a connection, he contends the affidavit lacked a minimally sufficient nexus

between evidence of the Pair’s criminal activity and the place to be searched.

       We disagree with this argument. Deputy Tucker’s affidavit was not devoid of

factual support. Contrary to Mr. Chambers’s assertions, the affidavit linked the Pair to

Mr. Chambers’s home and linked his home to the Address. It was objectively reasonable

for the officers who searched Mr. Chambers’s home to rely on the warrant.

1. Deputy Tucker’s Affidavit Was Not Devoid of Factual Support

       Deputy Tucker’s affidavit established a minimally sufficient nexus between the

criminal activity and the place to be searched. Despite its failure to specify the Address

in the Residence Identified paragraph, the affidavit adequately connected the Pair’s

criminal activity to the Address because it established that (1) in Deputy Tucker’s

experience, methamphetamine dealers—like the Pair—keep items at their residences

related to distributing the drug; (2) the Pair resided in Mr. Chambers’s home; and (3) Mr.

Chambers’s home was located at 11470 S. 4210 Road. See ROA, Vol. I at 78-86.

                                            10
       Mr. Chambers argues the omission of the Address in the Residence Identified

paragraph “rendered the warrant so lacking in any indicia of probable cause that the

officers’ belief in its existence was entirely unreasonable.” Aplt. Br. at 10. He contends

that the “affidavit . . . lacked any factual basis whatsoever to support the belief that [the

Pair] resided at [Mr. Chambers’s home].” Aplt. Br. at 32. He further argues “[the

Address] is not identified as that of Christopher Chambers.” Aplt. Br. 11-12.

       Deputy Tucker’s affidavit, however, provided a sufficient factual basis for

concluding that the Pair resided with Mr. Chambers and that Mr. Chambers’s home was

located at the Address, even though it did not explicitly say so in the Residence Identified

paragraph. An affidavit is not generally devoid of factual support if it provides

“underlying factual circumstances regarding veracity, reliability, and basis of knowledge”

to support its assertions. Roach, 582 F.3d at 1204-05. Here, the affidavit did so. The CI,

who had been a reliable source for officers in previous cases, “was able to give directions

to the residence he knew Kevin and Charity to live.” ROA, Vol. I at 85. Officers then

verified that this “address . . . belong[ed] to Kevin’s brother Christopher Chambers from

previous encounters with law enforcement.” Id.

       The warrant was not based on an affidavit that “merely states suspicions, beliefs,

or conclusions.” Roach, 582 F.3d at 1204-05. It adequately linked the Pair’s criminal

activity to the place to be searched.




                                              11
2. Deputy Tucker’s Affidavit Had More Factual Support than the Affidavit in
   Gonzales

       Mr. Chambers argues that this “appeal should be directly controlled by United

States v. Gonzales,” a case in which we declined to apply the good-faith exception. Aplt.

Br. at 32 (citing United States v. Gonzales, 399 F.3d 1225 (10th Cir. 2005)). We disagree

because the affidavit in this case contains more factual support than the one in Gonzales.

       a. United States v. Gonzales

       In Gonzales, after law enforcement officers found live ammunition in the

defendant’s car, they decided to obtain a search warrant for defendant’s home. Id. at

1228. The affidavit (1) stated the defendant was a convicted felon; (2) reported the

discovery of ammunition in the defendant’s car; (3) stated that based on the affiant’s

experience and training, the defendant would likely keep firearms at his residence; and

(4) identified the place to be searched as 321 E. Church. Id. at 1227-28, 1230. We held

that the good-faith exception did not apply because the affidavit failed to connect the

place to be searched with the defendant. Id. at 1231.

       The panel said the affidavit lacked a “minimal nexus between the place to be

searched and the suspected criminal activity.” Id. The affidavit “listed the address of the

place to be searched . . . . [but] there were no facts explaining how the address was linked

to [the defendant] . . . or the suspected criminal activity.” Id. at 1230. Rather, the “only

attempt at a connection was the detective’s assertion that in his experience” firearms are

often kept at residences. Id.




                                             12
       b. Deputy Tucker’s affidavit compared to the one in Gonzales

       Unlike the affidavit in Gonzales, Deputy Tucker’s affidavit contained “facts

explaining how the address was linked to [the defendant] . . . or the suspected criminal

activity.” Id.

       In Gonzales, the affidavit included the officer’s opinion that individuals often keep

firearms at their residences, and it listed an address. Without more “facts explaining how

the address was linked to [the defendant],” we rejected an inference that the listed address

was the defendant’s residence. Id. Although Deputy Tucker’s affidavit also included his

opinion that drug dealers often keep drugs and drug paraphernalia at their residences, this

statement was not the affidavit’s “only attempt at . . . connect[ing]” the Pair to the home

or the home to Mr. Chambers. Id. Rather, Deputy Tucker’s affidavit stated that the CI

provided directions to the Pair’s residence and that the authorities verified the address as

Mr. Chambers’s from their previous encounters.

       Deputy Tucker’s affidavit more closely resembles the affidavit in United States v.

Roach, 582 F.3d 1192 (10th Cir. 2009), in which we determined that the search warrant

affidavit contained indicia of probable cause justifying the application of the good-faith

exception. Id. at 1204-05. The affidavit (1) identified 1441 N. Minneapolis Street as the

place to be searched and (2) stated that officers verified the defendant lived at the address

“through investigations, which included checking for utilities information, driver’s

license records, real estate records, Wichita Police Department records, tax records,

social security records, U.S. Postal Service records, interviews and/or surveillance.” Id.

at 1198. Although we determined the affidavit lacked probable cause because it did not

                                             13
specify which one of these methods law enforcement used to verify Mr. Roach lived at

the address, id. at 1203,7 “the language of the affidavit indicates that officers did so using

at least one of a list of investigatory methods, any one of which would—assuming they

were successful—provide a ‘minimal nexus’ connecting [the defendant] to the address,”

id. at 1204.

       Like the affidavit in Roach, Deputy Tucker’s affidavit described the investigatory

methods used—a reliable CI’s information and independent corroboration through

officers’ previous encounters with Mr. Chambers—in determining the Pair’s residential

address. “[I]t would not be entirely unreasonable, therefore, for officers executing the

warrant to rely on the magistrate’s authorization of it.” Id. at 1204.

                                           ****

       Deputy Tucker’s affidavit possessed a minimally sufficient nexus between the

place to be searched and the Pair’s criminal activity. Because the affidavit contained a

factual basis connecting the Pair to Mr. Chambers’s home and the home to the Address,

the district court properly applied the good-faith exception in this case.

                                    III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s denial of Mr. Chambers’s

motion to suppress the evidence.




       7
        In addition to specifying the investigatory method, the affidavit faced other
problems that precluded our finding of probable cause, such as stale information. Roach,
582 F.3d at 1202.

                                              14